Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the compressor for a heating or cooling system as claimed including specifically at least one light-weight, high-strength insulating compressor component comprising a body portion having at least one interior region comprising a metallic lattice structure that comprises a plurality of cells each comprising a node and each formed via additive manufacturing and a surface layer disposed over the metallic lattice structure, wherein the at least one interior region comprising the metallic lattice structure minimizes transmission of at least one of sound or vibrational energy, so that the compressor component is a sound insulating compressor component, wherein the body portion defines at least one sound insulating region that reduces a transmission of sound or a vibrational energy by greater than or equal to about 30% as compared to transmission of the sound or the vibrational energy through a comparative solid body portion is not shown or rendered obvious over the prior art of record.
The following is an examiner’s statement of reasons for allowance: regarding claim 17, the scroll compressor for a heating or cooling system as claimed including specifically at least one light-weight, high-strength insulating scroll compressor component comprising a body portion having at least one interior region that comprises a metallic lattice structure comprising a plurality of cells each comprising a node and formed via additive manufacturing and a surface layer comprising a metal disposed over the metallic lattice structure, wherein the at least one interior region comprising the metallic lattice structure minimizes transmission of at least one of sound or vibrational energy, so that the compressor component is a sound insulating scroll compressor component, wherein the body portion defines at least one sound insulating region that reduces a transmission of sound or a vibrational energy by greater than or equal to about 30% as compared to transmission of the sound or the vibrational energy through a comparative solid body portion is not shown or rendered obvious over the prior art of record.
The following is an examiner’s statement of reasons for allowance: regarding claim 20, the scroll compressor for a heating or cooling system as claimed including specifically at least one light-weight, high-strength sound insulating scroll compressor component comprising a body portion having at least one interior region that comprises a lattice structure comprising a plurality of cells each comprising a node and each formed via additive manufacturing and a surface layer comprising a metal disposed over the lattice structure, wherein the at least one interior region comprising the lattice structure minimizes transmission of at least one of sound or vibrational energy so that the sound insulating scroll compressor component reduces a transmission of sound or a vibrational energy by greater than or equal to about 30% as compared to transmission of the sound or the vibrational energy through a comparative solid body portion is not shown or rendered obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S COMMENTS
Election/Restrictions
Claims 1-12 and 14-20 are allowable. Claim elements, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among the Species and Sub-species, as set forth in the Office action mailed on September 22, 2021, is hereby withdrawn and all claim elements are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Terminal Disclaimer
The terminal disclaimer filed on April 21, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10982672 and 10634143 have been reviewed and is accepted.  The terminal disclaimer has been recorded.  With the approved terminal disclaimer, the double patenting rejection with respect to U.S. Patents 10982672 and 10634143 have been withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746